12-4761
         Lian v. Holder
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 924 515
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 3rd day of March, two thousand fourteen.
 5
 6       PRESENT:
 7                        JOSÉ A. CABRANES,
 8                        RICHARD C. WESLEY,
 9                        CHRISTOPHER F. DRONEY,
10                             Circuit Judges.
11
12       _____________________________________
13
14       SHI XIANG LIAN,
15                Petitioner,
16
17                         v.                                   12-4761
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Scott Eric Bratton, Cleveland, OH.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Anthony W. Norwood, Senior
28                                     Litigation Counsel; Meadow W. Platt,
29                                     Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Shi Xiang Lian, a native and citizen of China, seeks

 6   review of a November 8, 2012, decision of the BIA affirming

 7   an Immigration Judge’s (“IJ”) August 25, 2011, denial of

 8   asylum, withholding of removal, and relief under the

 9   Convention Against Torture (“CAT”).    In re Shi Xiang Lian,

10   No. A200 924 515 (B.I.A. Nov. 8, 2012), aff’g No. A200 924

11   515 (Immig. Ct. N.Y. City Aug. 25, 2011).     We assume the

12   parties’ familiarity with the underlying facts and

13   procedural history of this case.

14       Under the circumstances of this case, we have reviewed

15   both the BIA’s and IJ’s decisions.    See Yun-Zui Guan v.

16   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).     The applicable

17   standards of review are well-established.     See 8 U.S.C.

18   § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d

19   162, 165-66 (2d Cir. 2008).

20       For asylum applications, like Lian’s, governed by the

21   REAL ID Act, the agency may, “[c]onsidering the totality of

22   the circumstances,” base a credibility finding on

23   inconsistencies in the applicant’s statements and other

                                   2
 1   record evidence without regard to whether they go “to the

 2   heart of the applicant’s claim,” demeanor and responsiveness

 3   to questioning, and the “inherent plausibility” of the

 4   applicant’s account.     8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

 5   Lin, 534 F.3d at 163-64.     Substantial evidence supports the

 6   agency’s adverse credibility determination.

 7       First, we defer to the IJ’s findings regarding

 8   demeanor.     The agency made a preliminary finding that Lian’s

 9   demeanor suggested he was not testifying from actual

10   experience, but rather, from a scripted account of events.

11   This type of finding is “paradigmatically the sort of

12   evidence that a fact-finder is best positioned to evaluate.”

13   Li Zu Guan v. INS, 453 F.3d 129, 140 (2d Cir. 2006).

14       The adverse credibility determination is further

15   supported by the IJ’s identification of inconsistencies.

16   First, Lian was inconsistent regarding the date of an

17   alleged detention, testifying that he was detained on June

18   25, but stating in his application that his detention began

19   on June 20.     A second inconsistency involved the reason he

20   was released from a second detention.     Lian testified that

21   he was detained a second time when authorities found him and

22   his pregnant wife in hiding, but when asked why he was

23   released, Lian stated that authorities had located his wife.

                                     3
 1   The agency was not required to accept Lian’s explanation

 2   that these inconsistencies were a result of his nervousness

 3   and purported confusion over the scope of the questions

 4   being asked.   See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

 5   Cir. 2005).

 6       The agency’s implausibility findings provide additional

 7   support as “[i]t is well settled that, in assessing the

 8   credibility of an asylum applicant’s testimony, an IJ is

 9   entitled to consider whether the applicant’s story is

10   inherently implausible.”     Wensheng Yan v. Mukasey, 509 F.3d

11   63, 66 (2d Cir. 2007).     First, the agency reasonably

12   questioned the plausibility of Lian’s assertion that his

13   wife’s IUD “fell out” twice, and on each occasion, she

14   became pregnant.   Second, the agency reasonably doubted the

15   plausibility of Lian’s account that he remained detained for

16   17 days because family planning officials wanted him to

17   divulge his wife’s location given that she was hiding at her

18   parents’ home and could easily have been located.     Third,

19   the agency properly questioned Lian’s testimony that he

20   received medical treatment for injuries inflicted in

21   detention as he gave contradictory statements about where he

22   received treatment and how he located a doctor.     In light of

23   the lack of credible testimony regarding the alleged

                                     4
 1   injuries and medical treatment, the agency also properly

 2   considered the lack of corroborating medical evidence.     See

 3   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

 4       Given Lian’s problematic demeanor, the inconsistencies

 5   and implausibilities in his testimony and application, and

 6   the lack of corroborating evidence, all of which relate to

 7   his allegations of past harm, the agency’s adverse

 8   credibility determination is supported by substantial

 9   evidence, and is dispositive of Lian’s claims for asylum,

10   withholding of removal, and CAT relief.   See Xiu Xia Lin,

11   534 F.3d at 167; see also Paul v. Gonzales, 444 F.3d 148,

12   156 (2d Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot.   Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23
24




                                   5